Citation Nr: 1038711	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to January 
1973.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his hearing loss is related to service.  
Service records show that he was an airplane mechanic while on 
active duty.  Noise exposure is therefore conceded.  The records 
also show that the Veteran complained of hearing loss in July 
1972, but it does not appear that any audiological examination 
was conducted at that time.  He was discharged in December 1972 
with hearing within normal limits.

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related to 
the Veteran's claim.  As for federal records, 38 U.S.C.A. § 
5103A(b)(3) requires that VA continue any attempts to get federal 
records "until the records are obtained unless it is reasonably 
certain that such records do not exist or that further efforts to 
obtain those records would be futile."  It appears that the 
Veteran was discharged and immediately reenlisted in January 
1970.  Service treatment records from that time forward are 
associated with the claims file.  However, service treatment 
records from December 1966 to January 1970 are not in the claims 
file.  A further attempt must be made to procure these records 
from the Veteran's first period of service, particularly 
considering that the available service treatment records do show 
complaints of hearing loss.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.

The Veteran was afforded a VA audiological examination in June 
2007.  The examiner found that the Veteran's hearing loss was not 
related to service because the Veteran's hearing was normal at 
discharge.  The law holds that normal hearing at discharge is not 
a bar to service connection.  When audiometric test results at a 
Veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 160 
(1993).  A more detailed addendum to this opinion is needed.  
Such an opinion should discuss the Veteran's significant in 
service noise exposure, complaints of hearing loss in service, 
limited post service noise exposure, and current diagnosis of 
hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place). 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service 
treatment records, including those from 
his December 1966 to January 1970 period 
of service.  Evidence of attempts to 
obtain these records should be associated 
with the claims file.  Do not associate 
duplicate records with the claims file.

2.  Obtain an addendum to the June 2007 VA 
audiological examination.  The entire 
claims file must be made available to the 
VA examiner.  Pertinent evidence should be 
reviewed, particularly the reports of in 
service noise exposure as an aircraft 
mechanic, complaints of hearing loss in 
service, limited post service noise 
exposure, and the current diagnosis of 
hearing loss.  The type of hearing loss 
currently experienced by the Veteran must 
be identified and the examiner must 
explain whether the type of hearing loss 
diagnosed is one that is caused by 
acoustic trauma, infections, advancing 
age, or some other cause.  Then, the 
examiner should offer an opinion as to 
whether the type of bilateral hearing loss 
experienced by the Veteran at least as 
likely as not had its onset in service or 
is related to experiences the Veteran had 
in service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

3.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


